DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 8 – 11 and 25 - 28 is withdrawn in view of the newly discovered reference(s) to Leibelt in view of Faruque and Hubert.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 14, 19 – 20, 21, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over R. Leibelt, WO 2008/095615 (“Leibelt”) in view of Faruque et al. U.S 2018/0215338 (“Faruque”).  Leibelt discloses a motor vehicle (abstract) comprising: 

In reference to claims 2, 4, 14, 19 – 21, and 31, Leibelt in view of Faruque further discloses the airbag module is mounted to a roof of the vehicle (D); wherein the inflatable airbag device comprises a first protruding section (G or area adjacent α) which forms at least a part of the first impact section surface (V) and a second protruding section (32’, 34’) which forms at least a part of the first second impact section surface (P); an airbag module (10) adapted for being installed into a motor vehicle (abstract) to form the motor vehicle; wherein the airbag module is mounted to a side structure of the vehicle (Faruque).   One of ordinary skill in the art at the time the invention as filed would find modifying Leibelt such that it comprised the airbag module mounted to a side structure in view of the teachings of Faruque obvious so as to further secure the airbag module at its transverse curtain section at its full width-wise length (34, [0022]).    Leibelt does not directly disclose the depth of the recess.  However one of ordinary skill in the art at the time the invention was filed would find modifying the depth of the .

Claims 5 – 13, 15, 22 – 30, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibelt in view of Faruque as applied to claims 1 – 2, 20, and 21 above, and further in view of T. Humbert, U.S. 2017/0225788 (“Humbert”).  Leibelt as modified discloses the limitations above, wherein the inflatable airbag device has a first part (12) enclosing a first gas space being allocated to the first impact surface (V) and a second part (14) enclosing a second gas space being allocated to the second impact surface (P), and wherein the airbag module further comprises a first inflator (gas generator) in fluid communication with the first gas space, but does not disclose a second inflator in fluid communication with the second gas space.  Humbert teaches a second inflator (742b).  Humbert further teaches wherein the two inflators the first inflator and the second inflator are triggered with a time-offset; wherein the time-offset is between 5 and 40 ms.  One of ordinary skill in the art at the time the invention was filed would find modifying Leibelt in view of Faruque such that it comprised the second inflator in view of the teachings of Humbert obvious so as to rapidly inflate a second portion of the airbag ([0065]).  Further, one of ordinary skill in the art at the time the invention was filed would find modifying Leibelt as modified such that it comprised the specific time offset in view of the teachings of Humbert obvious so as to initiate the second inflator according to a programmable routine which would be adaptable to the event as necessary [0049].
Leibelt in view of Faruque and Humbert further discloses wherein the inflatable airbag device is comprised of comprises a single airbag (fig. 1) having a dividing wall (blanks between 12 and 14) separating the first gas space from the second gas space; wherein a vent (16) is provided in the dividing wall; but is silent to the vent being an active vent having an open state and a closed or throttled state.  
Leibelt as modified does not disclose an external tether extending through the recess with both ends of the tether being connected to the connecting surface.  Humbert teaches an external tether (236) extending through a recess (fig. 1B) with both ends connected to a connecting surface (fig. 2A). One of ordinary skill in the art would find modifying Leibelt in view of Faruque such that it comprised the tether in view of the teachings of Humbert obvious so as to hold the airbags or airbag chambers together during inflation in better placement relative to each other and a position necessary for protection of the occupant [0041].

Claims 16 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibelt as modified in claims 1, 2, and 20 above and further in view of Enders et al. U.S. 2005/0029781 (“Enders”). Leibelt in view of Faruque does not disclose the exact volume of the inflatable airbag device.  Enders teaches an inflatable airbag device can enclose a volume at 160 litres [0011].  One of ordinary skill in the art at the time the invention was filed would find modifying Leibelt as modified such that it comprised the volume in view of the teachings of Enders obvious so as to have a substantial volume of inflation gas with predictable results to fill the spaces between occupants within a vehicle.

Claims 17, 18, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibelt in view of Faruque as applied to claims 1, 2, and 20 above, and further in view of Jaradi et al. U.S. 9,994,182 (“Jaradi”).  Leibelt as modified does not disclose the airbag as mirror-symmetrical with a plane .

Response to Arguments
Applicant’s arguments, see page 3, 3rd paragraph, filed 16 August 2021, with respect to the rejection(s) of claim(s) 1 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leibelt in view of Faruque.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616